Case 1:20-cv-00600-NLH-JS Document 16 Filed 12/01/20 Page 1 of 3 PageID: 55



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                         1:20-cv-0600 (NLH) (JS)
   LARRY WAYNE AIKEN,
                                         MEMORANDUM OPINION & ORDER
                  Plaintiff,

        v.

   FEDERAL BUREAU OF PRISONS,

                  Defendant.


APPEARANCES:

Larry Wayne Aiken
20329-017
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Larry Wayne Aiken filed a complaint

against the Federal Bureau of Prisons, see ECF No. 1; and

     WHEREAS, the Court permitted the complaint to proceed in

full on February 10, 2020; see ECF No. 9; and

     WHEREAS, the Clerk’s Office transmitted U.S. Marshal Form

285 to Plaintiff, see ECF No. 10; and

     WHEREAS, Plaintiff returned one form on February 20, 2020,

see ECF No. 11; and

     WHEREAS, Plaintiff wrote to the Court on November 23, 2020
Case 1:20-cv-00600-NLH-JS Document 16 Filed 12/01/20 Page 2 of 3 PageID: 56



asking about the status of his case and requesting default

against the defendants, ECF No. 15; and

     WHEREAS, service is not completed on a United States agency

like the Federal Bureau of Prisons until the plaintiff has

served a copy of the summons and of the complaint to the United

States Attorney for the district where the action is brought,

i.e., the United States Attorney for the District of New Jersey,

and the Attorney General of the United States.         Fed. R. Civ. P.

4(i)(1).   See also ECF No. 10 at n.1 (“If you are suing the

United States, Its agencies, Officers or Employees, you must

complete two additional 285 forms — one for the U.S. Attorney

for New Jersey, and one for the Attorney General of the United

States, see Fed. R. Civ. P. 4(i).”).; and

     WHEREAS, the Marshals only serve parties identified on the

285 Forms.   Plaintiff filled out a 285 Form for the Bureau of

Prisons’ Northeast Regional Director; he did not complete forms

for the United States Attorney for the District of New Jersey

and the Attorney General of the United States.         Therefore, the

Marshals did not serve either required party; and

     WHEREAS, Rule 4(m) of the Federal Rules of Civil Procedure

requires defendants to be served with the complaint within 90

days.   It appears more than 90 days have elapsed without proof

of service on the United States Attorney for the District of New

Jersey and the Attorney General of the United States; and

                                    2
Case 1:20-cv-00600-NLH-JS Document 16 Filed 12/01/20 Page 3 of 3 PageID: 57



     WHEREAS, failure to timely serve may be excused for good

cause, Fed. R. Civ. P. 4(m),

     THEREFORE, IT IS on this       1st     day of December, 2020

     ORDERED that, within twenty-one (21) days of this Order,

Plaintiff shall show cause, in writing, why the complaint should

not be dismissed for failure to effectuate proper service, Fed.

R. Civ. P. 4(m); and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    3
